Citation Nr: 1002186	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  05-31 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	William J. La Croix, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Denver, Colorado.  

In July 2007, the Board reopened the issues of entitlement to 
service connection for bilateral hearing loss and tinnitus 
and denied these claims on their merits.  The Veteran 
subsequently appealed to the Court of Appeals for Veterans 
Claims ("the Court").  In an April 2009 Joint Motion for 
Remand, the parties (the Secretary of VA and the Veteran) 
determined that a remand was warranted with regards to the 
underlying merits of these claims.  By an April 2009 Order of 
the Court, the Court granted the Joint Motion for Remand, 
vacated the portion of the July 2007 Board decision which 
denied entitlement to service connection for bilateral 
hearing loss and tinnitus, and remanded the matter for 
readjudication.  

The Veteran testified before the undersigned Veterans Law 
Judge in February 2006; a transcript of that hearing is 
associated with the claims folder.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran contends that he is entitled to service 
connection for bilateral hearing loss and tinnitus because 
such disorders are the result of in-service exposure to 
acoustic trauma.  He asserts that he incurred acoustic trauma 
while working as a jet mechanic on the flight line for four 
years.  Additionally, he contends that he was treated for 
bilateral ear infections on several occasions during service.  

A VA audiological examination was conducted in September 2004 
for the specific purpose of obtaining an opinion as to the 
nature and etiology of the Veteran's claimed hearing loss and 
tinnitus.  The examining audiologist reviewed the records 
associated with the Veteran's claims file, including his 
service treatment records, in addition to obtaining a medical 
history from the Veteran and completing an audiological 
evaluation.  Following completion of the above, the examiner 
opined that it is less likely than not that the Veteran's 
current hearing loss and tinnitus are the result of in-
service noise exposure.  The examiner explained that this 
opinion was based solely on evidence of normal hearing at 
discharge.  

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court held 
that a lack of hearing loss at separation cannot by itself 
constitute conclusive evidence that service connection is not 
warranted.  Thus, any medical opinion which relies on such 
evidence as the sole basis for its conclusion(s) is 
inadequate on its face.  In light of the foregoing, the Board 
finds that the September 2004 VA examination is inadequate 
and that a remand is necessary to afford the Veteran a new 
audiological examination.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007) (once the VA undertakes the effort to 
provide an examination when developing a service connection 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant 
why one will not or cannot be provided).  

In order to provide an adequate opinion, the examining 
audiologist should review the evidence already of record 
including, but not limited to, the Veteran's lay assertions 
of hearing loss and tinnitus since service, the lay 
statements submitted by friends and family, private 
audiograms dated beginning in 1989, and service treatment 
records.  With respect to the latter, the Board observes that 
the Veteran's January 1965 pre-induction audiogram and 
January 1967 occupational audiogram are assumed to reflect 
audiometric results reported in standards set forth by the 
American Standards Association (ASA).  Since the VA evaluates 
current hearing loss in standards set by the International 
Standards Organization-American National Standards Institute 
(ISO-ANSI) standards, the results of these audiograms have 
been converted below.  (The ISO-ANSI standards are 
represented by the figures in parentheses.)  The ISO-ANSI 
standards have been used since November 1, 1967; thus, the 
August 1969 separation examination results have not been 
converted.  



HERTZ


500
1000
2000
3000
4000
Jan. 1965 
Enlistmen
t Exam*
RIGHT
15 (30)
0 (10)
0 (10) 
0 (10)
0 (5)

LEFT
15 (30)
0 (10)
0 (10)
0 (10)
0 (5)
Jan. 1967 
Occupatio
nal Exam*
RIGHT 
0 (15)
0 (10)
0 (10)
5 (15)
15 (20)

LEFT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)
Aug. 1969 
Separatio
n Exam
RIGHT
15
5
0
15
15

LEFT
10
10
10
10
25

In addition to obtaining a new VA audiological examination, 
the Board finds that reasonable efforts should be made to 
locate any clinical records pertaining to the Veteran's 
claimed in-service treatment for bilateral ear infections in 
accordance with VA's duty to assist the Veteran.  See 
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(c)(3) (2009).  As noted above, the Veteran indicated 
in an October 1990 written statement that he was treated for 
ear infections at Andrews Air Force Base in May 1967 and 
Kadina Air Base in Okinawa, Japan in July 1968.  He also 
contends that he was seen at the Kadina Air Base Dispensary 
on two occasions in June 1968.  In making a specific request 
for such records, the Board notes that clinical service 
treatment records are sometimes stored under the name of the 
facility, and not the veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any clinical service treatment 
records pertaining to the Veteran for the 
medical facility at Andrews Air Force Base 
for the month of May 1967 as well as any 
clinical service treatment records 
pertaining to the Veteran for the medical 
facility and dispensary at Kadina Air Base 
in Okinawa, Japan for the months of June 
and July 1968.  It should be noted that 
these records are likely filed under the 
name of the facility, and not the Veteran.  
A response, negative or positive, should 
be associated with the claims file, and 
requests must continue until the agency of 
original jurisdiction (AOJ) determines 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.  If these records 
are not obtained, the AOJ should inform 
the Veteran of the unavailability of these 
records, as well as the steps taken by the 
AOJ to obtain them.  Notify the Veteran 
that he should submit any such records in 
his possession.

2.  After all outstanding records have 
been associated with the claims file, 
schedule the Veteran for a VA audiological 
examination for the purpose of 
ascertaining the etiology of any current 
bilateral hearing loss and tinnitus.  The 
claims file, including a copy of this 
REMAND, must be made available to the 
examiner for review, and the examination 
report should reflect that the claims 
folder was reviewed in connection with the 
examination.  After reviewing the record, 
examining the Veteran, and performing any 
medically indicated testing, the examiner 
should specify the nature of any current 
hearing loss and tinnitus.  The examiner 
should then provide an opinion as to 
whether any current hearing loss is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), etiologically 
related to his active military service, 
including acoustic trauma incurred as a 
result of serving as a jet mechanic on the 
flight line for four years.  A detailed 
rationale should be provided for all 
opinions, and should reflect that the 
Veteran's lay assertions regarding 
continuity of symptomatology were 
considered.  ***NOTE: The Veteran's 
January 1965 enlistment audiogram and 
January 1967 occupational audiogram are 
presented in ASA units.  Conversion to 
ISO-ANSI units is provided in the body of 
the Board's remand.  

3.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefits 
sought.  Unless the benefits sought on 
appeal are granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

